                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAYAM TEHRANI,                                      Case No. 19-cv-08168-EMC
                                   8                     Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF’S
                                   9              v.                                         MOTION TO AMEND COMPLAINT
                                  10     JOIE DE VIVRE HOSPITALITY, LLC,                     Docket No. 90
                                         et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Payam Tehrani has filed suit against Defendants DH Vitale Manager, LLC and SF

                                  15   Treat, LP, alleging that they violated a provision of the Telephone Consumer Protection Act

                                  16   (“TCPA”) by using an “autodialer” to send three text messages to his cell phone. In an opinion

                                  17   issued in April 2021, Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021), the Supreme Court gave

                                  18   guidance as to what constitutes an autodialer for purposes of the TCPA. The Court rejected the

                                  19   broad interpretation of autodialer that the Ninth Circuit had endorsed.

                                  20          Mr. Tehrani now moves for leave to file a third amended complaint (“TAC”). Mr. Tehrani

                                  21   argues that, even though the Facebook Court took a narrower view (compared to the Ninth

                                  22   Circuit) of what an autodialer is, he can still plead facts in the instant case that satisfy the Supreme

                                  23   Court’s definition of autodialer. Having considered the parties’ briefs as well as the oral argument

                                  24   of counsel, the Court hereby DENIES Mr. Tehrani’s motion.

                                  25                       I.         FACTUAL & PROCEDURAL BACKGROUND

                                  26   A.     Operative Complaint

                                  27          The TCPA prohibits the use of an autodialer – also known as an automatic telephone

                                  28   dialing system – in certain circumstances. It provides in relevant part as follows:
                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 2 of 12




                                   1                  It shall be unlawful for any person . . .
                                   2                  (A)     to make any call (other than a call made for emergency
                                                              purposes or made with the prior express consent of the called
                                   3                          party) using any automatic telephone dialing system or an
                                                              artificial or prerecorded voice –
                                   4
                                                              ...
                                   5                          (iii)     to any telephone number assigned to a . . . cellular
                                                                        telephone service . . . or any other service for which
                                   6                                    the called party is charged for the call . . . .
                                   7   47 U.S.C. § 227(b)(1)(A)(iii).

                                   8          In the operative second amended complaint (“SAC”), Mr. Tehrani alleges that Defendants

                                   9   violated the above provision in the TCPA because, as a result of Defendants’ actions, he “received

                                  10   3 autodialed text messages to his cellular phone from Hotel Vitale” in September 2019. Compl. ¶

                                  11   14; see also Compl. ¶¶ 16-18 (referring to a text message received on September 7, 2019, and two

                                  12   messages received on September 8, 2019). According to Mr. Tehrani, “[a]lthough he once stayed
Northern District of California
 United States District Court




                                  13   at Hotel Vitale years ago, and may have provided his telephone number in connection with that

                                  14   stay, [he] has never provided Defendants with consent to send him autodialed text messages

                                  15   unrelated to that stay at Hotel Vitale years ago and/or marketing Hotel Vitale.” Compl. ¶ 22.

                                  16   B.     Supreme Court’s Facebook Decision

                                  17          As indicated above, the critical issue in the instant case is whether the text messages were,

                                  18   in fact, sent to Mr. Tehrani’s cell phone through the use of an automatic telephone dialing system.

                                  19   “Automatic telephone dialing system” is defined in the TCPA as follows:

                                  20                  equipment which has the capacity –
                                  21                  (A)     to store or produce telephone numbers to be called, using a
                                                              random or sequential number generator; and
                                  22
                                                      (B)     to dial such numbers.
                                  23

                                  24   47 U.S.C. § 227(a)(1) (emphasis added).

                                  25          In Facebook, 141 S. Ct. at 1163, the Supreme Court addressed the issue of what constitutes

                                  26   an automatic telephone dialing system, or autodialer, for purposes of the TCPA. The plaintiff in

                                  27   Facebook alleged that Facebook had an autodialer for purposes of the TCPA because it (1)

                                  28   “maintain[ed] a database that stored phone numbers and [(2)] program[med] its equipment to send
                                                                                           2
                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 3 of 12




                                   1   automated text messages to those numbers each time the associated account was accessed by an

                                   2   unrecognized device or web browser.” Id. at 1168. According to the plaintiff, the phrase “using a

                                   3   random or sequential number generator” modified only the verb closest to it – i.e., “produce.” In

                                   4   contrast, the defendant argued that the phrase modified both verbs that preceded it – i.e., not only

                                   5   “produce” but also “store.” See id. at 1169. The Supreme Court sided with the defendant: “To

                                   6   qualify as an ‘automatic telephone dialing system,’ a device must have the capacity either to store

                                   7   a telephone number using a random or sequential generator or to produce a telephone number

                                   8   using a random or sequential number generator.” Id. at 1167.

                                   9          In support of the above conclusion, the Supreme Court noted as follows:

                                  10              •   “Under conventional rules of grammar, ‘[w]hen there is a straightforward, parallel

                                  11                  construction that involves all nouns or verbs in a series,’ a modifier at the end of

                                  12                  the list ‘normally applies to the entire series.’” Id. at 1169; see also id. at 1170
Northern District of California
 United States District Court




                                  13                  (noting that the “Court has declined to apply the rule [of the last antecedent] where,

                                  14                  like here, the modifying clause appears after an integrated list”; adding that, in any

                                  15                  event, “[t]he last antecedent before ‘using a random or sequential number

                                  16                  generator’ is not ‘produce,’ . . . but rather ‘telephone numbers to be called’”).

                                  17              •   The TCPA’s restrictions on autodialers were meant to “target a unique type of

                                  18                  telemarketing equipment that risks dialing emergency lines randomly or tying up

                                  19                  all the sequentially numbered lines at a single entity. [¶] Expanding the definition

                                  20                  of autodialer to encompass any equipment that merely stores and dials telephone

                                  21                  numbers would take a chainsaw to these nuanced problems when Congress meant

                                  22                  to use a scalpel.” Id. at 1171. For example, a broad definition of autodialer “would

                                  23                  capture virtually all modern cell phones, which have the capacity to ‘store . . .

                                  24                  telephone numbers to be called’ and ‘dial such numbers.’” Id.; see also id. at 1172

                                  25                  n.6 (rejecting plaintiff’s argument that cell phones are not autodialers because they

                                  26                  cannot dial phone numbers automatically and require human intervention; “all

                                  27                  devices require some human intervention,” and “[w]e decline to interpret the TCPA

                                  28                  as requiring such a difficult line-drawing exercise around how much automation is
                                                                                          3
                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 4 of 12




                                   1                  too much”).

                                   2              •   Although, “as a matter of ordinary parlance, it is odd to say that a piece of

                                   3                  equipment ‘stores’ numbers using a random number ‘generator[,]’ . . . it is less odd

                                   4                  as a technical matter. . . . [A]s early as 1988, the U.S. Patent and Trademark Office

                                   5                  issued patents for devices that used a random number generator to store numbers to

                                   6                  be called later (as opposed to using a number generator for immediate dialing).” Id.

                                   7                  at 1171-72.

                                   8          On the last point, the Supreme Court acknowledged, in a footnote, the plaintiff’s argument

                                   9   that a device that uses a random number generator to store numbers to be called later “would

                                  10   necessarily ‘produce’ numbers using the same generator technology, meaning ‘store or’ in §

                                  11   227(a)(1)(A) is superfluous.” Id. at 1172 n.7. The Supreme Court rejected the argument, finding

                                  12   no superfluidity
Northern District of California
 United States District Court




                                  13                  for Congress to include both functions in the autodialer definition so
                                                      as to clarify the domain of prohibited devices. For instance, an
                                  14                  autodialer might use a random number generator to determine the
                                                      order in which to pick phone numbers from a preproduced list. It
                                  15                  would then store those numbers to be dialed at a later time. In any
                                                      event, even if the storing and producing functions often merge,
                                  16                  Congress may have “employed a belt and suspenders approach” in
                                                      writing the statute.
                                  17

                                  18   Id. (emphasis added; citing, inter alia, amicus brief submitted by the Professional Association for

                                  19   Customer Engagement).

                                  20   C.     Proposed TAC

                                  21          According to Mr. Tehrani, the italicized language above from footnote 7 recognizes that

                                  22   there is an autodialer in the following circumstance:

                                  23                  [A] system uses a list of preexisting phone numbers (e.g., marketing
                                                      contacts). It generates an index number using either a sequential
                                  24                  number generator (e.g., 1001, 1002, 1003, etc.), or a random number
                                                      generator, assigns the generated numbers to phone numbers from
                                  25                  the list, and stores the information. The system can then select sets
                                                      of numbers to automatically dial (e.g., calling numbers 1,001-
                                  26                  2,000).
                                  27

                                  28
                                                                                         4
                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 5 of 12




                                   1                 Number                         Name of Lead                     Phone number
                                   2
                                        ...                                 ...                               ...
                                   3
                                        1001                                John Smith                        555-292-3885
                                   4
                                        1002                                Kathryn Johnson                   555-706-8392
                                   5
                                        1003                                Timony Weil                       555-389-1424
                                   6
                                        1004                                David Kelly                       555-195-8425
                                   7
                                        1005                                Samantha Caufield                 555-292-4829
                                   8
                                        and so on . . . .                   ...                               ...
                                   9

                                  10   Mot. at 4. In other words, according to Mr. Tehrani, the number generator in the autodialing
                                  11   system (whether random or sequential) does not have to “create the phone numbers themselves.”
                                  12   Mot. at 2 (italics in original); see also Mot. at 5 (contending that “the TCPA does not solely
Northern District of California
 United States District Court




                                  13   protect the public from autodialer devices that use number generators to create the phone numbers
                                  14   – the statute protects the public from autodialers that randomly or sequentially generate numbers
                                  15   ‘to determine the order in which to pick phone numbers from a preproduced list’ and ‘then store
                                  16   those numbers to be dialed at a later time’”).
                                  17           Based on this autodialer theory, Mr. Tehrani asserts that an autodialer was used in his case,
                                  18   even though it is undisputed that the alleged autodialer used by Defendants did not have the
                                  19   capacity to generate random telephone numbers to call. In his proposed TAC, Mr. Tehrani alleges
                                  20   as follows:
                                  21                 •   To send text messages, “Defendants used TrustYou software.” Prop. TAC ¶ 14.
                                  22                 •   “The TrustYou system includes [an existing] contacts database that can store
                                  23                     names, phone numbers, and other information.” Prop. TAC ¶ 15.
                                  24                 •   “The TrustYou system can generate sequential numbers and store these numbers in
                                  25                     its customer database, to index contacts. When a mass texting campaign is
                                  26                     initiated, the system can then automatically text customers in the stored, sequential
                                  27                     order. In addition, or in the alternative, when a group of contacts is selected for a
                                  28                     mass texting campaign, the system can generate sequential numbers to indicate the
                                                                                            5
                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 6 of 12




                                   1                  texting order, store the selected contacts in this sequential order, and then text the

                                   2                  contacts in the stored order.” Compl. ¶ 17 (emphasis added).

                                   3                                         II.       DISCUSSION

                                   4          As noted above, “automatic telephone dialing system” is defined in the TCPA as follows:

                                   5                  equipment which has the capacity –
                                   6                  (A)      to store or produce telephone numbers to be called, using a
                                                               random or sequential number generator; and
                                   7
                                                      (C)      to dial such numbers.
                                   8

                                   9   47 U.S.C. § 227(a)(1) (emphasis added).

                                  10          In addition, as noted above, Mr. Tehrani’s position is that the “number generator” referred

                                  11   to above does not actually have to generate phone numbers. Rather, according to Mr. Tehrani, the

                                  12   “number generator” need only generate an index number which is then assigned to preexisting
Northern District of California
 United States District Court




                                  13   phone numbers:

                                  14                  [A] system uses a list of preexisting phone numbers (e.g., marketing
                                                      contacts). It generates an index number using either a sequential
                                  15                  number generator (e.g., 1001, 1002, 1003, etc.), or a random number
                                                      generator, assigns the generated numbers to phone numbers from
                                  16                  the list, and stores the information. The system can then select sets
                                                      of numbers to automatically dial (e.g., calling numbers 1,001-
                                  17                  2,000).
                                  18   Mot. at 4 (emphasis added).

                                  19          The Court rejects Mr. Tehrani’s position for multiple reasons.

                                  20          First, as a textual matter, the “number generator” (whether random or sequential) specified

                                  21   in § 227(a)(1)(A) implicitly refers back to a “telephone number[]” – i.e., the preceding phrase –

                                  22   and not to an index number. This implicit reference is confirmed by subsection (B) which refers

                                  23   to the capacity to dial “such numbers.” Thus, throughout § 227(a)(1), the term “number[s]” refers

                                  24   to telephone numbers.

                                  25          Second, as Defendants argue, the Supreme Court in Facebook addressed a split in circuit

                                  26   authority. The Supreme Court sided against not only the Ninth Circuit (which had held that “an

                                  27   ATDS need not be able to use a random or sequential number generator to store numbers – it

                                  28   suffices to merely have the capacity to ‘store numbers to be called’ and ‘to dial such numbers
                                                                                         6
                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 7 of 12




                                   1   automatically,’” Duguid v. Facebook, 926 F.3d 1146, 1151 (9th Cir. 2019)) but also, inter alia, the

                                   2   Second Circuit. See Duran v. La Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020). In Duran, the

                                   3   Second Circuit had agreed with the Ninth Circuit that “the mere fact that the programs ‘store’ the

                                   4   lists of numbers is enough to render them ATDSs.” Id. at 284. The Second Circuit had also

                                   5   rejected the position that there is no autodialer if the system dials numbers from “prepared lists –

                                   6   that is, from lists that had been generated and uploaded to the programs by humans.” Id. at 283

                                   7   (emphasis added). Prepared lists are, in essence, pre-existing lists. In rejecting the Second and

                                   8   Ninth Circuit holdings, the Supreme Court implicitly rejected Mr. Tehrani’s interpretation of

                                   9   Facebook.

                                  10          The Supreme Court’s apparent rejection of Mr. Tehrani’s position may further be inferred

                                  11   from the circuit authority with which it agreed. That authority indicates that the number generator

                                  12   must in fact create telephone numbers. See, e.g., Glasser v. Hilton Grand Vacations Co., 948 F.
Northern District of California
 United States District Court




                                  13   3d 1301, 1307-09 (11th Cir. 2020) (noting that, “[a]t the time of enactment, devices existed that

                                  14   could randomly or sequentially create telephone numbers and (1) make them available for

                                  15   immediate dialing or (2) make them available for later dialing”; adding that it was not until 2003

                                  16   that the FCC “issued a new order that interpreted § 227 to extend to equipment that merely dialed

                                  17   numbers ‘from a database of numbers’ – that merely stored numbers and called them”) (emphasis

                                  18   added); Gadelhak v. AT&T Servs., 950 F.3d 458, 460 (7th Cir. 2020) (noting that defendant’s

                                  19   system “neither stores nor produces numbers using a random or sequential number generator;

                                  20   instead, it exclusively dials numbers stored in a customer database,” and, therefore is not an

                                  21   autodialer for purposes of the TCPA).

                                  22          Third, Mr. Tehrani’s position makes little sense when one takes into account the harms that

                                  23   the TCPA was intended to address. As the Supreme Court noted in Facebook: at the time of the

                                  24   TCPA’s enactment, autodialers had

                                  25                  revolutionized telemarketing by allowing by allowing companies to
                                                      dial random or sequential blocks of telephone numbers
                                  26                  automatically. Congress found autodialer technology to be
                                                      uniquely harmful. It threatened public safety by “seizing the
                                  27                  telephone lines of public emergency services, dangerously
                                                      preventing those lines from being utilized to receive calls from those
                                  28                  needing emergency services.” H. R. Rep. No. 102-317, p. 24
                                                                                         7
                                           Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 8 of 12



                                                      (1991). Indeed, due to the sequential manner in which they could
                                   1                  generate numbers, autodialers could simultaneously tie up all the
                                                      lines of any business with sequentially numbered phone lines. Nor
                                   2                  were individual consumers spared: Autodialers could reach cell
                                                      phones, pagers, and unlisted numbers, inconveniencing consumers
                                   3                  and imposing unwanted fees.
                                   4   Facebook, 141 S. Ct. at 1167; see also id. at 1171 (indicating that there were “nuanced problems”

                                   5   that Congress intended to address; the TCPA “prohibitions target a unique type of telemarking

                                   6   equipment that risks dialing emergency lines randomly or tying up all the sequentially numbered

                                   7   lines at a single entity”). If these are the harms that the TCPA was intended to address, then little

                                   8   would be gained by finding a TCPA violation based on a preexisting customer database. For

                                   9   example, it is unlikely that a preexisting customer database would contain an emergency number;

                                  10   similarly, it is unlikely that a customer database would pose a danger to tying up business with

                                  11   sequentially numbered phone lines. In short, Mr. Tehrani has failed to identify a cognizable harm

                                  12   sought to be addressed by Congress which would result from a randomized ordering of phone
Northern District of California
 United States District Court




                                  13   calls to a defined customer list.1

                                  14           In his papers, Mr. Tehrani argues that the legislative history weighs in his favor. But the

                                  15   history that he cites is not that informative, simply stating as follows:

                                  16                  While some telemarketing businesses still rely on telephone
                                                      directories, printed lists of prospective customers, and manual
                                  17                  operations, the number of such businesses is dwindling. Today,
                                                      computers assist an estimated 82 percent of Americas businesses
                                  18                  conducting telemarketing campaigns. And computer assistance goes
                                                      far beyond dialing the telephone number of the prospective customer
                                  19                  and transferring the call to the next available telemarketing service
                                                      representative. The entire sales to service marketing function has
                                  20                  been automated. Modern telemarketing software organizes
                                                      information on current and prospective clients into databases
                                  21                  designed to support businesses in every aspect of telephone sales all
                                                      with the objective of bringing the company’s product or service to
                                  22                  the customer most likely to purchase it.
                                  23   Telephone Advertising Consumer Rights Act, 102 H. Rpt. 317 (Nov. 15, 1991). This is not an

                                  24   indication that Congress intended to outlaw any automated dialing system – a result Mr. Tehrani

                                  25   seems to advocate. Moreover, in Facebook, the Supreme Court explicitly noted that just because

                                  26   “Congress was broadly concerned about intrusive telemarketing practices . . . does not mean it

                                  27
                                       1
                                  28    For example, how would ranking telephone numbers to dial be more injurious if the ranking
                                       were random as opposed to, e.g., sequential based on alphabetical order?
                                                                                       8
                                         Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 9 of 12




                                   1   adopted a broad autodialer definition. Congress expressly found that the use of random or

                                   2   sequential number generator technology caused unique problems for business, emergency, and

                                   3   cellular lines.” Facebook, 141 S. Ct. at 1172.

                                   4           Fourth, Mr. Tehrani’s reliance on footnote 7 of Facebook is unavailing. Footnote 7 reads

                                   5   in its entirety as follows:

                                   6                   Duguid argues that such a device would necessarily “produce”
                                                       numbers using the same generator technology, meaning “store or” in
                                   7                   §227(a)(1)(A) is superfluous. “It is no superfluity,” however, for
                                                       Congress to include both functions in the autodialer definition so as
                                   8                   to clarify the domain of prohibited devices. For instance, an
                                                       autodialer might use a random number generator to determine the
                                   9                   order in which to pick phone numbers from a preproduced list. It
                                                       would then store those numbers to be dialed at a later time. See
                                  10                   Brief for Professional Association for Customer Engagement et al.
                                                       as Amici Curiae 19. In any event, even if the storing and producing
                                  11                   functions often merge, Congress may have “employed a belt and
                                                       suspenders approach” in writing the statute.
                                  12
Northern District of California
 United States District Court




                                  13   Id. at 1172 n.7 (some citations omitted; emphasis added). According to Mr. Tehrani, a

                                  14   “preproduced list” could be, e.g., a pre-existing customer database.     As an initial matter, Mr.

                                  15   Tehrani’s position is problematic based simply on the fact that the Supreme Court did not take a

                                  16   clear-cut stance, with its final sentence in the footnote reading: “In any event, even if the storing

                                  17   and producing functions often merge, Congress may have ‘employed a belt and suspenders

                                  18   approach’ in writing the statute.” Id. at 1172 n.7 (emphasis added). However, even if the Court

                                  19   were to consider what the Supreme Court might have meant by “preproduced list,” Mr. Tehrani

                                  20   would fare no better. The Supreme Court cited to an amicus brief (from an organization known as

                                  21   PACE) in making the statement above. That brief makes clear that the “preproduced list” was not

                                  22   some kind of pre-existing list but rather a list of phone numbers that was generated by a number

                                  23   generator:

                                  24                   The ‘028 Patent [which was filed in 1986 and issued in 1988, i.e.,
                                                       several years before the passage of the TCPA in 1991] describes a
                                  25                   dialer that the TCPA was presumably intended to encompass. The
                                                       ‘028 Patent describes a method of blending random and sequential
                                  26                   number generator technologies to dial telephone numbers within a
                                                       defined number range. The numbers would be initially dialed in a
                                  27                   random manner, but then at a certain point any remaining undialed
                                                       numbers are dialed in a sequential manner. Specifically, the dialer
                                  28                   first generates a sequence of telephone numbers within a specified
                                                                                          9
                                        Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 10 of 12



                                                       range, which are stored into an array in memory. Next, a random
                                   1                   number is generated and used to point to one of the sequential
                                                       telephone numbers in the array [i.e., one of sequenced numbers is
                                   2                   selected randomly]. That telephone number from the array is
                                                       produced to create a record that is either dialed immediately or
                                   3                   stored in a file for later dialing. In either case, after the telephone
                                                       number is selected, it is flagged in the array as having been selected.
                                   4                   Then, the process is repeated wherein another random number is
                                                       generated and used to produce another corresponding telephone
                                   5                   number from the array. However, if that other telephone number is
                                                       flagged as having been previously dialed, then no record is created
                                   6                   and that number is neither dialed nor stored. Otherwise, the number
                                                       is dialed immediately or stored for later dialing.”).
                                   7

                                   8   2020 U.S. S. Ct. Briefs LEXIS 3743, at *19-20 (Sept. 10, 2020) (emphasis added); see also id. at

                                   9   *22 (“Consequently, a dialer implementing this technology could use a sequential number

                                  10   generator for storing 10,000 telephone numbers in an array in RAM. The dialer then uses a

                                  11   random number generator to produce the numbers (i.e., select, retrieve, and provide the number

                                  12   from memory) for immediate or subsequent dialing. The random number generator may also be
Northern District of California
 United States District Court




                                  13   involved in further storing the number (albeit in a different manner, i.e., in a file) for dialing at a

                                  14   later time.”) (emphasis added).

                                  15           Finally, the post-Facebook decisions that Mr. Tehrani cites do not clearly support his

                                  16   position – they simply indicate that discovery may be needed to determine whether the defendant

                                  17   uses an autodialer. See, e.g., Carl v. First Nat’l Bank of Omaha, No. 2:19-cv-00504-GZS, 2021

                                  18   U.S. Dist. LEXIS 111889, at *21 n.10 (D. Me. June 15, 2021) (stating that “Duguid suggested that

                                  19   an ATDS could potentially fall under TCPA if it ‘use[s] a random number generator to determine

                                  20   the order in which to pick phone numbers from a preproduced list [and] then store[s] those

                                  21   numbers to be dialed at a later time’[;] while this description may encompass Defendant’s

                                  22   VoicePortal system, the issue is not amenable to summary judgment on the current record”); see

                                  23   also Jance v. Homerun Offer, LLC, No. CV-20-00482-TUC-JGZ, 2021 U.S. Dist. LEXIS 143145,

                                  24   at *9 (D. Ariz. July 30, 2021) (noting that that whether defendant has an ATDS is often a fact

                                  25   exclusively within the defendant’s possession); Atkinson v. Pro Custom Solar LCC, No. SA-21-

                                  26   CV-178-OLG, 2021 U.S. Dist. LEXIS 112396, at *3 (W.D. Tex. June 16, 2021) (noting the same).

                                  27   But here there is no dispute about the process that Defendants use to text customers (i.e., no

                                  28   discovery is needed). The vast majority of cases issued after Facebook reject Mr. Tehrani’s
                                                                                          10
                                        Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 11 of 12




                                   1   position. See, e.g.:

                                   2              •   Hufnus v. Donotpay, Inc., No. 20-cv-08701-VC, 2021 U.S. Dist. LEXIS 118325, at

                                   3                  *3-4 (N.D. Cal. June 24, 2021) (finding that plaintiff’s “reading of footnote 7

                                   4                  conflicts with Duguid’s holding and rationale[;] [t]he Supreme Court explained in

                                   5                  Duguid that the TCPA’s definition of autodialer concerns devices that allow

                                   6                  companies ‘to dial random or sequential blocks of telephone numbers

                                   7                  automatically,’ not systems, such as DoNot Pay’s, that randomly or sequentially

                                   8                  dial numbers from a list that was itself created in a non-random, non-sequential

                                   9                  way”).

                                  10              •   Watts v. Emergency Twenty Four, Inc., No. 20-cv-1820, 2021 U.S. Dist. LEXIS

                                  11                  115053, at *8-9 (N.D. Ill. June 21, 2021) (concluding that plaintiff had not alleged

                                  12                  the use of an autodialer; “the alleged facts suggest that instead of randomly or
Northern District of California
 United States District Court




                                  13                  sequentially generating Watts’s number, EMERgency24’s equipment stored

                                  14                  Watts’s number in a database and dialed that stored number because he was an

                                  15                  employee at a business that used EMERgency24’s alarm notification system”).

                                  16              •   Barry v. Ally Fin., Inc., No. 20-12378, 2021 U.S. Dist. LEXIS 129573, at *17-19

                                  17                  (E.D. Mich. July 13, 2021) (stating that “Plaintiff takes footnote 7 out of context”;

                                  18                  “the ‘preproduced list’ of phone numbers referenced in the footnote was itself

                                  19                  created through a random or sequential number generator”).

                                  20              •   Borden v. efinancial, LLC, No. C19-1430JLR, 2021 U.S. Dist. LEXIS 153086, at

                                  21                  *14-16 (W.D. Wash. Aug. 13, 2021) (stating that “Mr. Borden’s argument relies on

                                  22                  a selective reading of one line within footnote 7 and ignores the greater context of

                                  23                  that footnote and the opinion”).

                                  24              •   Timms v. USAA Fed. Sav. Bank, No. 3:18-cv-01495-SAL, 2021 U.S. Dist. LEXIS

                                  25                  108083, at *17 (D.S.C. June 9, 2021) (holding that “footnote 7 does not support

                                  26                  Plaintiff’s argument”; “the Supreme Court’s statement – that an ‘autodialer might

                                  27                  use a random number generator to determine the order in which to pick phone

                                  28                  numbers from a preproduced list’ and ‘then store those numbers to be dialed at a
                                                                                         11
                                        Case 3:19-cv-08168-EMC Document 104 Filed 08/31/21 Page 12 of 12




                                   1                  later time’ – refers to the process as explained by PACE on page 19 of its amicus

                                   2                  brief”).

                                   3   The Court finds the result reached by a clear majority of courts is persuasive.

                                   4                                       III.     CONCLUSION

                                   5          For the foregoing reasons, the motion to amend is denied.

                                   6          Because the Court rejects Mr. Tehrani’s interpretation of autodialer, it orders the parties to

                                   7   meet and confer to discuss how this litigation should now proceed – e.g., should Defendants

                                   8   formally move for judgment (whether through a summary judgment or some other vehicle) or can

                                   9   the parties stipulate to a judgment based on the Court’s interpretation (preserving for Mr. Tehrani

                                  10   the right to appeal)? The parties are ordered to report back on their meet-and-confer efforts within

                                  11   a week of the date of this order.

                                  12          This order disposes of Docket No. 90.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: August 31, 2021

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
